ORDER

PER CURIAM.
Appellant, Clifford Boone, appeals from a judgment entered upon a jury verdict finding that he should remain committed in a secure facility for control, care, and treatment by the Missouri Department of Mental Health as a sexually violent predator, pursuant to section 632.498 RSMo (Cum.Supp.2007). The evidence in support of the jury verdict is not insufficient. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).